United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-874
Issued: December 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2009 appellant filed a timely appeal of an October 27, 2008 decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration on the
grounds that it was untimely filed and failed to establish clear evidence of error. Because more
than one year has elapsed from the last merit decision dated October 23, 2006 to the filing of this
appeal on February 12, 2009, the Board lacks jurisdiction to review the merits of this case
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On February 16, 2006 appellant, then a 52-year-old customs and border patrol officer,
filed a traumatic injury claim alleging that on January 17, 2006 he sustained lung failure due to

exposure to lung irritants consisting of cold air temperatures and internal air conditioning airflow
currents. He stopped work on January 17, 2006 and returned to work on February 16, 2006. The
employing establishment controverted the claim.
In a February 16, 2006 statement, appellant noted that, 11 days before the date of injury,
he had conjunctivitis and a flu viral infection, for which he took sick leave to avoid the extreme
cold temperatures and changing weather conditions at work. He further noted returning to work
on January 13, 2006 with no flu symptoms. Appellant indicated that on January 17, 2006 he
worked in an interior and exterior area with cold temperatures. His supervisor advised that he
remove his jacket as it violated the uniform regulation. Appellant reported subsequently feeling
cold in his chest whereby he sustained “bronchospasms” and began coughing, choking and had
difficulty breathing. He reported being taken to the hospital where he was diagnosed with lung
failure from taking off his jacket and exposure to cold air at work. Appellant also submitted
several witness statements verifying the January 17, 2006 work incident and supporting that he
experienced cold working conditions.
Hospital reports dated January 17, 20 and 24, 2006 noted appellant’s complaint of chest
congestion and chest pain. The reports also found bronchopulmonary infection, fever and
bronchio spasm. In a January 18, 2006 report, Dr. Teresa Alfonso, an internist, noted appellant’s
complaint of chest pressure and burning while in a cold area at work. She diagnosed chest pain
syndrome possibly related to respiratory issues, hypertension, hyperlipidemia, obesity and
seizure disorder.
The Office advised appellant of the factual and medical evidence necessary to establish
his claim and allowed him 30 days to submit additional evidence. In an undated statement,
appellant noted that the employing establishment and the Office mishandled his claim and
violated the Federal Employees’ Compensation Act and its implementing regulations. He also
submitted diagnostic test results and several treatment notes dated between January 19 and 27,
2006 from Dr. Jose M. Birriel, a pulmonary specialist, who diagnosed asthmatic bronchitis,
bronchopulmonary infection, high blood pressure and obesity.
In a June 21, 2006 decision, the Office denied appellant’s claim finding that he did not
demonstrate that the claimed medical condition related to established work-related events.
In a July 19, 2006 statement, appellant requested a review of the written record. He also
noted that he had been approved for continuation of pay but had not been paid or informed about
it. Appellant reiterated his belief that the Office mishandled his claim. He stated that other
coworkers had documented claims of having the flu from working in extremely cold
temperatures. Appellant further reiterated that exposure to cold caused his claimed lung
condition and that the medical evidence sufficiently established causal relationship.
In an October 23, 2006 decision, an Office hearing representative affirmed the June 21,
2006 decision finding the medical evidence insufficient to establish causal relationship between
appellant’s employment environment and his diagnosis.
In January 2007, appellant submitted several medical reports pertaining to a 2003 head
injury and seizure disorder.

2

On October 31, 2007 the Office received an undated reconsideration request from
appellant, who listed medical documents he was attaching. No envelope bearing a postmark for
the request is in the record. With this request, appellant submitted an October 31, 2006 report
from Dr. Birriel who noted treating appellant since January 20, 2006 for acute bronchial asthma
secondary to exposure to 40-degree weather temperatures without a jacket. Dr. Birriel opined
that it was medically proven that changing weather conditions could trigger asthma attacks.
Appellant also submitted work restriction notes dated October 20 and November 7, 2006.
In subsequent telephone conversation memoranda, the Office noted that appellant
indicated that he had requested reconsideration in October 2007. It notified him through both
letter and telephone that there was no reconsideration request of record.
In a letter dated October 24, 2007 and received by the Office on October 2, 2008,
appellant requested reconsideration. He also indicated that previous denials of his claim were an
abuse of discretion as there was “more than enough medical evidence” to establish causal
relationship. Appellant further indicated that exposure to cold temperatures at work without a
jacket caused his lung failure. He reiterated that the Office mishandled his claim and violated
the Act and U.S. laws. Appellant also noted that, due to the stress of the claim, he decided to
forget about it and allow it to go inactive. He further noted that, days before the one-year time
limitation elapsed, he decided to file for reconsideration. Appellant stated that the claims
examiner demonstrated bias against him and increased his burden of proof for submission of
evidence. He also asserted that he had previously submitted a reconsideration request and
supported his assertion by attaching a return receipt showing that the Office received a mailing
from him on October 30, 2007. Appellant also submitted a certified mail receipt addressed to the
Office’s address for reconsideration requests with an October 24, 2007 postmark.
In an October 27, 2008 decision, the Office denied appellant’s reconsideration request as
untimely filed. It further found that there was no evidence or arguments submitted that showed
clear evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Act.1 It will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.2 In implementing the one-year time limitation, the Office’s procedures provide
that the one-year time limitation period for requesting reconsideration begins on the date of the
original Office decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues.3

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.607; see also D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

3

Veletta C. Coleman, 48 ECAB 367 (1997).

3

When an application for review is untimely, the Office undertakes a limited review to
determine whether the application presents clear evidence that the Office’s final merit decision
was in error.4 Its procedures state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review shows clear evidence of error on the part of the Office.5 In this regard, the
Office will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to raise a substantial question as to the correctness of the Office’s decision. The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office, such that the Office abused its discretion in denying merit
review in the face of such evidence.7
ANALYSIS
The Board finds that the Office properly found that appellant filed an untimely request
for reconsideration. The one-year period for requesting reconsideration begins on the date of the
original decision. A right to reconsideration within one year accompanies any subsequent merit
decision on the issues. This includes any hearing or review of the written record decision, any
denial of modification following reconsideration, any merit decision by the Board and any merit
decision following action by the Board, but does not include prerecoupment hearing decisions.8
The Board notes that the Office’s procedures, at Chapter 2.1602.3(b)(1), provides that timeliness
for a reconsideration request is determined not by the date the Office receives the request, but by
the postmark on the envelope. The Office’s procedures provide that timeliness is determined by

4

A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

5

E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009).

6

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008).

7

Id.

8

Leon D. Faidley, 41 ECAB 104, 111 (1989). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).

4

the postmark on the envelope, if available. Otherwise, the date of the letter itself should be
used.9
The envelope containing appellant’s initial reconsideration request was not retained in the
record. Also, the initial request was undated and not received by the Office until
October 31, 2007. This is more than one year after the October 23, 2006 decision. Appellant
contacted the Office about the status of his reconsideration request when the Office did not
acknowledge the request. In documents received by the Office on October 2, 2008, he submitted
what appears to be a more complete version of the reconsideration request that the Office
previously received on October 31, 2007. This request was dated October 24, 2007 and
appellant submitted a certified mail receipt with an October 24, 2007 postmark for a document
mailed to the Office to support the date of mailing of his request. While his submissions that
were received by the Office on October 2, 2008 are consistent with mailing his reconsideration
request on October 24, 2007 and are consistent with the reconsideration request received on
October 31, 2007, they are insufficient to establish that the reconsideration was timely filed.
Even assuming, consistent with the evidence submitted by appellant, that his reconsideration
request was dated and postmarked on October 24, 2007, his request was untimely as it was not
submitted within one year of the October 23, 2006 decision.10
In computing a time period, the date of the event from which the designated period of
time begins to run shall not be included while the last day of the period so computed shall be
included unless it is a Saturday, Sunday or a legal holiday.11 Therefore, the one-year time period
following the October 23, 2006 decision began to run on the day after the decision, on
October 24, 2006 and ran through October 23, 2007.12 Consequently, appellant’s October 24,
2007 reconsideration request was not submitted within one year of the October 23, 2006
decision.
The Board also finds that appellant did not submit any evidence with his reconsideration
request that raises a substantial question concerning the correctness of the Office’s October 27,
2008 decision and establishes clear evidence of error. In an October 24, 2007 statement,
appellant noted that working in cold temperatures caused his diagnosed condition and that he
submitted “more than enough” medical evidence to establish causal relationship. Additionally,
he asserted that the Office mishandled his claim and that the claims examiner demonstrated bias
against him and increased his burden of proof. However, these are broad and general statements
that do not specifically address the relevant issue, which is medical in nature, regarding whether
appellant sustained a traumatic injury on January 17, 2006 due to exposure to cold temperatures.
9

20 C.F.R. § 10.607(a); Federal (FECA) Procedure Manual, supra note 8.

10

An application for reconsideration must be sent within one year of the date of the Office decision for which
review is sought. If submitted by mail, the application will be deemed timely if postmarked by the U.S. Postal
Service within the time period allowed. If there is no such postmark or it is not legible, other evidence such as (but
not limited to) certified mail receipts, certificate of service and affidavits, may be used to establish the mailing date.
20 C.F.R. § 10.607(a).
11

John B. Montoya, 43 ECAB 1148 (1992).

12

October 23, 2007 fell on a Tuesday and was not a legal holiday.

5

Moreover, appellant’s arguments are not supported by any additional evidence submitted to the
record. Thus, his statement does not raise a substantial question as to the correctness of the
Office’s decision
In an October 31, 2006 report, Dr. Birriel diagnosed acute bronchial asthma secondary to
exposure to 40-degree weather temperatures without a jacket. He opined that it was medically
proven that changing weather conditions could trigger asthma attacks. Although Dr. Birriel’s
October 31, 2006 report supports causal relationship, it does not establish clear evidence of error
as the physician’s opinion generally relating asthma to changing weather conditions did not
explain how this specifically applied to appellant’s asthma condition. The Board notes that the
term clear evidence of error is intended to represent a difficult standard. The submission of a
detailed well-rationalized medical report which, if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.13 Additionally, the work restriction forms dated October 20 and November 7, 2006 as well
as the treatment notes pertaining to appellant’s 2003 head injury do not raise any substantial
questions as to the correctness of the October 23, 2006 merit decision as none address the issue
of causal relationship for the claimed January 17, 2006 injury.
On appeal, appellant asserts that the Office’s October 27, 2008 decision is an abuse of
discretion and error of law as he had timely filed his reconsideration request. As noted, the
evidence demonstrates that his reconsideration request was filed after the one-year time period
had elapsed. Appellant also asserted that, due to his health problems, he required additional time
to file all required documents and exhibits to the Board for the current appeal. However, the
Board may only review evidence that was in the record at the time the Office issued its final
decision.14
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.

13

Supra note 4.

14

20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 27, 2008 is affirmed.
Issued: December 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

